Citation Nr: 0618049	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  00-13 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a pulmonary disorder to 
include chronic obstructive pulmonary disease (COPD) and 
emphysema with alpha-1 anti-trypsin deficiency.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from August 1980 to 
October 1981.  He also had two years, six months, one day of 
previous unverified military service.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Muskogee, Oklahoma.  The RO concluded, in May 
2003, that additional development was required.  Hence, the 
claim was remanded to the RO for said development.  

The veteran presented testimony before the Board in March 
2006; a transcript of that hearing was produced and has been 
included in the claims folder for review.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran's service medical records do show treatment 
for acute colds and bronchial conditions.  However, upon 
completion of service, symptoms and manifestations of a 
permanent and chronic lung disorder were not diagnosed.  

3.  A VA doctor has hypothesized that the veteran's current 
lung disability could have been aggravated by his military 
service.  

4.  A VA doctor, who reviewed all of the veteran's available 
medical records, conclusively determined that the veteran's 
current lung disorder was not related to or caused by or 
aggravated by the veteran's military service.  


CONCLUSION OF LAW

COPD and emphysema with alpha-1 anti-trypsin deficiency was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has come before the VA claiming that he now 
suffers from a pulmonary disorder related to or somehow 
caused by his military service.  The evidence indicates that 
the veteran has been diagnosed as suffering from COPD and 
emphysema with alpha-1 anti-trypsin.  He maintains that as a 
result of his work in the motor pool and transportation 
section of his unit, he was exposed to pathogens that lead to 
the development of his current pulmonary disability.  The RO 
has denied the veteran's request and he has appealed to the 
Board for review.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1) (2005).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).
.
VA satisfied its duty to notify by means of letters dated 
April 2001 and July 2003.  Both letters were issued after the 
agency of original jurisdiction (AOJ) issued its decision on 
the issue now before the Board.  Those letters informed the 
appellant of what evidence was required to substantiate the 
claim service connection, and of his, and VA's, respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession to 
the AOJ.

Despite the fact that the notice with respect to service 
connection was provided to the veteran after the initial AOJ 
decision, the Board finds that there was a "lack of 
prejudice from improper timing of the notice."  That is, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the US Court 
of Appeals for Veterans Claims, hereinafter the Court, held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In the 
present case, the unfavorable AOJ decision that is the basis 
of this appeal was already decided and appealed prior to VCAA 
enactment.  The Court acknowledged in Pelegrini that where, 
as here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

The Board further observes that the appellant was notified of 
the information necessary to substantiate his claim by means 
of the discussions in the original rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and the Board's Remand of May 2003.  In 
each instance, the VA has discussed what the appellant needed 
to present in the form of evidence that would allow for him 
to succeed with his appeal.  

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  

The Board, and the VA, has fulfilled its duty to assist.  In 
this instance, the VA obtained the veteran's available 
medical treatment records, including requesting any treatment 
records from the various facilities the veteran has been 
treated, and those other records that the VA was made aware 
thereof.  As such, the VA obtained those records and they 
have been included in the claims folder, available for 
review.  Given the foregoing, the Board finds that the RO has 
substantially complied with the duty to procure the necessary 
medical and personnel records. 

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that over the course 
of this appeal, the veteran has been by numerous doctors, 
including doctors who have provided opinions concerning his 
pulmonary disability.  Those records have been obtained and 
included in the claims folder so that they could be reviewed 
as necessary.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The veteran did provide testimony before the Board in 
March 2006.  During that hearing, the veteran repeated his 
previous written assertions and provided additional 
information concerning his claimed disability.  The appellant 
was given notice that the VA would help him obtain evidence 
but that it was up to the appellant to inform the VA of that 
evidence.  During the course of this appeal, the appellant 
and his accredited representative have proffered documents 
and statements in support of the appellant's claim.  It seems 
clear that the VA has given the appellant every opportunity 
to express his opinions with respect to the issue now before 
the Board and the VA has obtained all known documents that 
would substantiate the appellant's assertions. 

Given the foregoing, the Board finds that the Appeals 
Management Center (AMC) has substantially complied with the 
duty to procure the necessary medical and personnel records 
and the Board's development instructions in the Board's 
remand of May 2003.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998) where the Board's remand instructions 
were substantially complied with), aff'd, Dyment v. Principi, 
287 F.3d 1377 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  To 
explain it a different way, notice as to the assignment of an 
effective date is not required because the claim for service 
connection is being denied at this time and no effective date 
is being set.  Hence, the veteran is not prejudiced by the 
lack of this element of notice.    

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing service connection claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2005), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v 
Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2005).  The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further determined that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

The veteran's service medical records show treatment for 
colds and acute bronchial congestion.  However, the veteran's 
discharge physical does not show findings or manifestations 
indicative of a chronic lung disability.  That same physical 
does not suggest that the veteran was experiencing, at his 
discharge, any residuals from the colds and bronchial 
congestion.  

After a VA examination was accomplished in November 1999, the 
veteran was diagnosed as having COPD.  It was noted that the 
veteran had been a smoker and continued to smoke one half to 
three quarters of a package of cigarettes per day.  Another 
exam was performed in June 2000.  It was noted that the 
veteran had given up smoking but his diagnosis continued to 
be COPD, with the addition of alpha-1 anti-trypsin disease.  
The examination report, like the previous report, was silent 
as to the etiology of any found lung disability.  

In May 2001, the veteran was seen by a VA doctor for 
treatment for severe pulmonary emphysema.  To support the 
veteran with his claim before the VA, the doctor wrote a 
statement describing the veteran's medical condition.  The 
doctor reported that the veteran's emphysema was hereditary 
and it could be aggravated by smoking and/or working around 
respiratory irritants.  The veteran's caregiver further 
wrote:

[The veteran] worked as a supply 
specialist during his military service.  
This involved driving and servicing 
vehicles.  He was chronically exposed to 
exhaust and other airborne respiratory 
irritants which conceivably could have 
aggravated his underlying respiratory 
disorder.  It is my medical judgment that 
his ongoing exposure to respiratory 
irritants during his military service is 
clinically relevant to his current severe 
respiratory impairment.  

A second medical opinion notes that the veteran was medically 
disabled from any type of employment as of April 1999.  

A third opinion was obtained in March 2005 from a VA 
physician.  The doctor opined that the veteran's pre-existing 
service lung disability was not related to or aggravated by 
his military service.  He concluded that the disorder was 
more likely than not aggravated by the veteran's thirty plus 
years of smoking cigarettes.  

It may be argued that the opinion provided in May 2001 
fulfills the provisions of 38 C.F.R. § 3.303(d) (2005) since 
a medical professional has linked the veteran's service with 
his current lung disability.  The Board holds that the 
statement is inconclusive, speculative, and contradicted by 
the more recent March 2005 opinion.  

Moreover, the May 2001 document is deemed to be of limited 
weight as the statement fails to assert a medical basis upon 
which the supposition was predicated.  The Court has made it 
clear that medical possibilities and unsupported medical 
opinions carry negligible probative weight.  See Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  See also Perman v. Brown, 
5 Vet. App. 237, 241 (1993).  The examiner has used words 
such as "conceivably" or "could" or "is clinically 
relevant".  None of these terms or phrases are affirmations 
of an opinion - they are all merely conjecture.  

Additionally, the Court has provided extensive guidance for 
weighing medical evidence.  A medical opinion based upon an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even 
one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  A mere transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).

In this instance, the veteran told the examiner that he was 
actively involved in motor transportation including the 
repair and use of vehicles.  Yet, the service documents show 
that the veteran was an infantryman and a supply specialist.  
They do not show him being a driver of any type of military 
vehicles; they do not indicate that he received any type of 
motor transportation training; and, they do not suggest that 
the veteran was exposed to any type of pathogens that would 
have aggravated his lung disability.  Instead, the veteran's 
post-service statements suggest that it was after the veteran 
left the US Army in 1981 that he began to have extensive 
exposure to motor vehicles via truck driving.  

Since the doctor based his conclusion on the service history 
provided by the veteran, such an opinion constitutes "non-
evidence" with no positive or negative weight, or at best, 
little positive weight due to its lack of rationale or 
explanation.  That is, the doctor did not provide treatises, 
manuals, or other documents that would support his original 
assertion.  An examiner's opinion must be supported by 
clinical evidence and not merely general conclusions based on 
a history furnished by the appellant.  Black v. Brown, 5 Vet. 
App. 177, 180 (1993).  Consequently, his suppositions are no 
better than the facts alleged by the claimant, and may be 
accorded little weight with regard to the etiology of the 
veteran's current disability.  See also LeShore v. Brown, 8 
Vet. App. 406 (1995); also Swann v. Brown, 5 Vet. App. 229 
(1993).

Yet, why does the Board find the examiner's comments from 
March 2005 more pertinent to this claim?  First, the examiner 
reviewed the veteran's entire claims folder including all 
clinical records prior to making his assessment.  
Additionally, this examiner addressed the crucial questions 
of the claimed lung disability pre-existing service and the 
aggravating factors of that disability - namely cigarette 
smoking.  Furthermore, the examiner noted carefully the 
information in the service records and subsequent reports to 
conclude it was not likely that the lung disability was not 
related to or caused by or aggravated as a result of the 
veteran's military service.  The Board has "the authority to 
discount the weight and probity of evidence in the light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Brown, 125 F.3d 1477, 
1481 (Fed. Cir. 1997); Wood v. Derwinski, 1 Vet. App. 190 
(1991); Sanden v. Derwinski, 2 Vet. App. 97 (1992).  The 
opinion from the VA examiner reflected a comprehensive review 
of the record and the opinion supports the conclusion of no 
nexus.  The negative opinion is entitled to determinative 
weight and probative value as it is not rebutted or 
reasonably questioned through competent medical evidence.  
See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995); Davis v. 
West, 13 Vet. App. 178, 185 (1999) and Struck v. Brown, 9 
Vet. App. 145, 155 (1996). 

Notwithstanding the assertions made by the VA physician and 
the lack of other supporting medical evidence, the veteran 
has continued to assert that he suffers from a lung 
disability and that this condition is either the result of or 
was aggravated by his military service.  Unfortunately, the 
veteran's assertions are the only positive evidence in 
support of his claim.  That is, the claims folder is negative 
for any medical evidence, other than the one opinion 
discounted and discussed above, either from a private doctor 
or a VA physician, which would relate the veteran's current 
disability with the veteran's service.  The same is true for 
a lack of evidence showing that a pre-existing disability was 
aggravated by the veteran's military service.  

The record indicates that the veteran is in receipt of Social 
Security Administration (SSA) benefits.  SSA was contacted 
and any applicable medical documents have been obtained and 
included in the claims folder for review.  The Board notes, 
however, that while these records confirm the veteran's 
pulmonary diagnosis, they do not provide an opinion that link 
the veteran's service with his lung disability.  The SSA 
records do not show a "cause and effect" relationship 
between the veteran's Army service and his current lung 
disability.  

Hence, the Board is left with the contentions made by the 
veteran.  These statements were undoubtedly made in good 
faith; however, the veteran is not a doctor nor has he 
undergone medical training.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  However, that same lay person is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to say that that 
he may be suffering from manifestations or symptoms related 
to a lung disability.  However, he is not competent to say 
that he has an actual disability that is related to his 
service or a service-connected disability.  He is not 
competent to say that his disability was somehow aggravated 
by his military service.  In other words, there is no 
indication that he possesses the requisite medical knowledge 
or education to render a probative opinion involving medical 
diagnosis or medical causation.  See Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  While it is true that the 
veteran now suffers from a lung disability that has been 
classified as COPD and emphysema with alpha-1 anti-trypsin 
deficiency, medical evidence positively and conclusively 
etiologically linking this disability with the veteran's 
military service or a service- connected disability has not 
been presented.  Moreover, there is no evidence showing that 
the current disability began while the veteran was in service 
or was a pre-existing service disability that was aggravated 
by said service.  Instead, the evidence indicates that the 
veteran's aneurysm did not begin exhibiting symptoms and 
manifestations until well after the veteran was discharged 
from service.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2005).  The veteran's claim is thus denied.


ORDER

Entitlement to service connection for a pulmonary disorder to 
include chronic obstructive pulmonary disease (COPD) and 
emphysema with alpha-1 anti-trypsin deficiency is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


